Citation Nr: 1119190	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-40 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for asthma. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  In that decision, the RO granted service connection for asthma and assigned a 30 percent evaluation, effective from July 18, 2007.  The Veteran appealed the assigned evaluation.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial evaluation in excess of 30 percent for his asthma.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.  In particular, a new VA respiratory examination is needed. 

The Veteran asserts that he should be provided with a new VA examination, because prior to his previous examination in September 2008, he inhaled steroids, which temporarily relieved his symptomatology.  Essentially, he asserts that the results of September 2008 pulmonary function test (PFT) underestimate the severity of his asthma disability.  The Board understands the Veteran's assertions and, by this action, remands the matter back to the agency of original jurisdiction (AOJ) for the purpose of obtaining more accurate findings regarding the severity of the Veteran's condition. 

As the results of the 2008 PFT may not be entirely accurate, a new examination is needed in order for the Board to make an informed decision regarding the severity of the Veteran's disability.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Prior to any medical statement and examination sought, the RO/AMC should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any VA and/or private records of pertinent medical treatment that are not yet on file.

2.  The Veteran should be afforded a new VA examination, with an appropriate examiner, to determine the nature, severity, and symptoms associated with his service-connected asthma.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

The examination should include a pulmonary function test, as well as any other tests and studies deemed necessary by the examiner.  In discussing the relevant clinical findings, the examiner should note spirometric pre-and post- medication values of demonstrated FEV1 and FEV1/FVC.  The examiner should also note the Veteran's course of treatment for his asthma, including the frequency of treatment received and a listing of medications used by the Veteran for his asthma, as well as the Veteran's frequency of asthma attacks.

A complete rationale should be given for all opinions and conclusions expressed. 

3.  Thereafter, the RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claim on appeal.  If the benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


